By the Court:
The plaintiff in error brought suit to recover damages for th’e negligent failure of the defendant *432to deliver to him at London, Ohio, a telegram as follows:
“Henly, O., Oot. 12, 1890.
“ To Will Morton, London, Ohio:
‘ ‘ Mother dying. Come immediately.
“Frank Morton.”
He alleges that the sender of the telegram, who was his brother, paid to the company the usual rates; that it negligently failed to deliver the message to him, whereby he was “left in total ignorance of his mother’s illness, and was deprived of the solace and comfort of attending her in her last sickness and of the privilege of attending her funeral, which he could and would have done but for the default of the defendant, its agents and employes, and that he was injured in his feelings and affections thereby in the sum of five thousand dollars. ”
A demurrer to the petition was sustained in the court of common pleas, and that judgment was affirmed by the circuit court.
The judgment rests upon the elementary principle that mere mental pain and anxiety are too vague for legal redress where no injury is done to person, property, health or reputation. Cooley on Torts (2d ed.), p. 716. Greenl. on Ev., section 267. Numerous reported cases show that this doctrine has been followed in cases of this character by the federal courts and the courts of last resort in nearly all of the states. The wisdom of the doctrine is well illustrated by the experience of the courts that have departed from it.

Judgment affirmed.